DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-8, 13-20 in the reply filed on 05/31/2022 is acknowledged.
Status of Claims
3. 	Claims 1-8, 13-24 are pending wherein claims 1, 13, and 21 are in independent form. 
4.	Claims 9-12 have been cancelled. 
5.	Claims 21-24 have been added newly.











Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 3, 6, 13, 15, 18, 21, 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong (US 20220141646 A1, hereinafter referred to as Hong).
		Re claim 1, Hong teaches a baseband processor comprising processing circuitry (Processing data structure, Fig. 4, Terminal, Fig. 5) configured to: 
	(i) determine, via a first Subscriber Identity Module (SIM) of a User Equipment (UE) (“the first SIM and the second SIM seek to obtain a same type of system message”, Par 0046), at least one On Demand System Information (Sl) for the first SIM (second predetermined system information for the second SIM, Par 0046), wherein the first SIM (second SIM, Fig. 2) does not have an established Radio Resource Control (RRC) connection (second SIM does not have a connection with the base station, Fig. 2) (Fig. 2, Fig. 4, Par 0043-0052, Par 0061-0066, Par 0068-0070); and 
	(ii) generate a request for the at least one On Demand SI via a second SIM (first SIM sending a request for the first system message) in an RRC Connected state (first SIM has a connection with the base station, Fig. 2), wherein the first SIM and the second SIM are both associated with a common carrier (the first SIM and the second SIM are associated with the same operator, Par 0061) (Fig. 2, Fig. 4, Par 0043-0052, Par 0061-0066, Par 0068-0070).
		Claim 13 recites a user equipment (UE) performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 21 recites a method performing the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 3, 15, 23, Hong teaches that the first SIM is in an acquisition procedure when the at least one On Demand SI is determined for the first SIM (“the first SIM and the second SIM seek to obtain a same type of system message”, Par 0046) (Fig. 2, Fig. 4, Par 0043-0052, Par 0061-0066, Par 0068-0070).
		Re claims 6, 18, Hong teaches that the second SIM is configured to remain in the RRC Connected state throughout the determination of the at least one On Demand SI for the first SIM (first SIM is communicating with the base station when “the first SIM and the second SIM seek to obtain a same type of system message”) (Fig. 2, Fig. 4, Par 0043-0052, Par 0061-0066, Par 0068-0070).



		Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 14, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hong as applied to claim 1 above and further in view of Hong (US 20220210764 A1, hereinafter referred to as Hong ‘764).
		Re claims 2, 14, 22, Hong discloses that a first SIM and a second SIM of the multi-SIM terminal belong to the same operator’s network, wherein the first SIM is actively communicating with the base station and the second SIM is in idle state/inactive state when the first SIM is communicating with the base station (Fig. 2, Fig. 4, Par 0043-0052, Par 0061-0066).
		Hong does not explicitly disclose that the first SIM (i.e. inactive second SIM of Hong) is in an RRC ldle State when the at least one On Demand SI is determined for the first SIM.
		Hong ‘764 teaches that the first SIM is in an RRC ldle State when the at least one On Demand SI is determined for the first SIM (One SIM is in RRC idle state while the other SIM is communicating with the base station) (Fig. 1A-B, Par 0037, Par 0040-0048).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hong by including the step that the first SIM is in an RRC ldle State when the at least one On Demand SI is determined for the first SIM, as taught by Hong ‘764 for the purpose of efficiently communicating with a multi-SIM UE to reduce signaling load and waste of communication resources, as taught by Hong ‘764 (Par 0003, Par 0015).

Relevant Prior Art
		Fu (US 20120021726 A1) discloses a terminal having multiple SIM cards. When one SIM card acquires system information, it stores the system information in a buffer so that all the SIM cards can retrieve and use the stored system information (Fig. 1-2, Par 0040-0043).

Allowable Subject Matter
		Claims 4-5, 7-8, 16-17, 19-20, 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.








Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473